LEESON, J.
In this medical malpractice action, plaintiff appeals a judgment for defendant following a jury trial. We reverse.
Plaintiff is an infant who was injured during birth. He brought claims, through his guardian ad litem, against the hospital and defendant, his mother’s obstetrician. The hospital settled with plaintiff before trial, and the complaint was amended to delete any reference to that claim.
Plaintiff made a pretrial motion to exclude any evidence of the prior pleadings and the settlement. The trial court tentatively granted plaintiffs motion:
“[A]t this juncture, I will * * * grant the Motion in Limine, with the provision that, if, at the end of the other evidence, it appears that the introduction of the evidence of settlement is necessary for the * * * jurors to properly deliberate, then * * * I will allow it at that time.”
During cross-examination of plaintiffs guardian ad litem, defendant asked the trial court to reconsider its ruling on the pretrial motion. A lengthy colloquy followed. Outside the presence of the jury, defendant explained his position that he would “not receive a fair trial, with all relevant information, if this allegation, and lawsuit, and settlement is not brought before the jury. ’ ’ Plaintiffs counsel argued that, ‘ ‘if you allow that to go in, it’s going to discourage settlements. Once you’ve pled against two defendants, you’re going to have that used for a defense.”
The trial court then reversed its pretrial ruling. It first ruled that evidence of plaintiffs original complaint against the hospital was admissible. Then it reasoned that,
“once we get [the prior pleadings] into the case, then * * * I think we have to advise [the jury] of the settlement. That * * * if for no other reason, to explain why [the hospital] is no longer * * * here.”
When defendant’s cross-examination of plaintiffs guardian ad litem resumed, defendant immediately elicited testimony, without further objection, regarding the prior pleadings and settlement:
“Q: Mr. Pounds, is it true, sir, that you filed a lawsuit, uh, which included initially, the following allegations: ‘Defendant, Holy Rosary Medical Center, was negligent, through its *224agents and employees, in failing to promptly and adequately resuscitate said child (referring to Lance Pounds), following the delivery of the child, in one or more of the following particulars: (a) In failing to administer sodium bicarbonate, until 1:53 A.M. (b) In failing to obtain a blood sample, until 1:30 A.M.’?
“And did you, sir, subsequently file an Amended Complaint, alleging, ‘Defendant, Holy Rosary Medical Center was negligent, through its nurse, Tinley Vickers, in failing on April 7th, 1989, when she first saw the unborn child’s feet sticking out of the mother, to immediately use the public address or phone system, either personally, or if she were busy, by utilizing [plaintiffs guardian ad litem], who was in the delivery room, to summon a doctor to the obstetrical unit?
“And did you allege further, sir, as the personal representative, ‘The combined and consecutive negligence [sic] conduct of the Defendants Holy Rosary Medical Center and [defendant] concurred to cause Plaintiffs permanent, painful, disabling injuries, as hereinafter alleged. The Plaintiff cannot segregate the portion of his injuries, resulting from the individual negligence of any particular defendant.’
“Did you make those allegations within this lawsuit?
“A: I believe we did.
“Q: And did you settle your allegation — settle, with respect to Holy Rosary Medical Center?
“A: Yes, we did.”
Plaintiff assigns error to the court’s ruling admitting evidence of the settlement, contending that the evidence was inadmissible under OEC 408.1
OEC 408(l)(a) provides, in part:
“Evidence of furnishing* * * or accepting * * * a valuable consideration in compromising * * * a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount.”
Thus, evidence of plaintiffs settlement with the hospital is inadmissible to disprove the validity of his claim against *225defendant, despite its logical relevance on that issue. However, the rule does not exclude evidence of a settlement if the evidence is relevant to prove another issue in the case, such as bias or prejudice of a witness. OEC 408(2)(b); Holger v. Irish, 316 Or 402, 414, 851 P2d 1122 (1993).
Holger, like this case, was a medical malpractice action in which the plaintiff originally filed claims against the physician and the hospital, then settled with the hospital. The trial court in Holger told the jury about the settlement of the claim against the hospital, stating that otherwise “the jury would ‘wonder why the hospital’s not involved in the case.’ ” 316 Or at 413. The Supreme Court held that the evidence of the plaintiffs settlement with the hospital had no independent relevance in the circumstances, and was, therefore, inadmissible under OEC 408.
Defendant maintains that Holger is distinguishable on several grounds. His primary contention is that, in this case, unlike in Holger, the prior pleadings were in evidence.2 He asserts, and the dissent agrees, that, “once th[at] evidence came into the record, the information regarding settlement acquired * * * ‘independent relevance [.]’ ”
 Evidence is relevant if it has any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence. OEC 401. Both defendant and the dissent fail to identify any fact of consequence to the determination of the action, other than the validity of plaintiffs claim, that was made more or less probable by admission of the settlement evidence, even in the light of the admission of plaintiffs prior pleadings. Admission of the prior pleadings in the case did not make the evidence of plaintiffs settlement with the hospital independently relevant.3
*226Defendant also argues that it is significant that, in Holger, the trial court announced the settlement to the jury, while in this case the information was elicited by testimony during the trial, and in Holger, the evidence was introduced at the beginning of the trial, while in this case it was not admitted until well into the trial.
Whether a fact is announced or proved by testimony has no bearing on its relevance. Similarly, the point at which the evidence was introduced at trial does not, by itself, affect its relevance.4 Neither the fact that the evidence was elicited rather than announced, nor that it was introduced well into the trial, rather than at the outset, is sufficient to distinguish this case from Holger. The evidence of plaintiffs settlement with the hospital should have been excluded under OEC 4-08, and the trial court erred by admitting it.
Finally, defendant contends that the error in admitting the settlement evidence was not prejudicial. See OEC 103(1). The natural tendency of settlement evidence “ ‘[is] to plant in the jury’s mind the idea that they should allow no damages, ’ because plaintiff already was compensated for [his] loss.” Holger v. Irish, supra, 316 Or at 415. (Citation omitted.) It is noteworthy that defense counsel’s parting comment to the jury in closing argument was, “I’d remind you that the hospital settled.” Both the content and the timing of that comment are indicative of the prominence and importance that defendant attributed to the evidence. The trial court’s error in admitting evidence of the settlement requires reversal.
Although plaintiff makes other assignments of error regarding issues that may arise on remand, the record on appeal is inadequate to permit review of them.
Reversed and remanded.

 Plaintiff provided a combined argument on that assignment of error, in which he also argued that the trial court erred in denying his motion for a mistrial based on the “misconduct of [defense] counsel in bringing in the settlement on this case.” It is not necessary for us to address that alleged error, because plaintiff properly preserved his objection to admission of the evidence of settlement with the hospital.


 Prior pleadings are generally admissible if they contain statements that are adverse to the pleader’s present position. See, e.g., Moore v. Drennan, 269 Or 189, 191-92, 523 P2d 1250 (1974).


 The dissent, like defendant, baldly asserts that the settlement evidence was independently relevant in the light of admission of the prior pleadings, but declines to mention the issue to which the evidence was relevant. 127 Or App at 229. Moreover, as the dissent illustrates, if admission of the prior pleadings were held to provide the requisite “independent relevance,” that exception would swallow the rule excluding evidence of a settlement.


 The timing of evidence may bear on its relevance if an intervening event brings a new issue into the case.